Remarks
Claims 21-39 and 41 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Applicant alleges that “A telephone interview was conducted with Examiner Popham on December 9, 2020, at 10:30 AM Eastern Time.  The undersigned attorney represented Applicant in the interview.”  This is incorrect.  No interview was held.  Examiner Jeffrey Popham has not had any interview whatsoever in the instant application.  Furthermore, no interview was held on 12/9 at 10:30 for this application or any other application with Tim Wyckoff or otherwise.  The Examiner has reviewed his USPTO stored call logs and has no call at this time, whether incoming, outgoing, or missed.  Furthermore, the Examiner has no other forms of communication with Applicant’s representative regarding this application at that time or any notes related to this fictitious interview.  Applicant is respectfully requested to refrain from providing allegations regarding fictitious communications.  
Applicant copies in a large portion of claim 21 and alleges “The cited portions of Stauth fail to disclose at least the amended features of claim 21.  Furthermore, while Hoole provides a significant advancement in the art, it does not appear that the cited portions of Hoole disclose or suggest at least the amended features of claim 21.”  As no actual argument is present yet other than a general allegation, no response is necessary.  The Examiner will respond to arguments as they are presented.  
Applicant alleges “The Office cites paragraphs 15, 16, 21, and 23-27 of Stauth as allegedly disclosing the recitation from claim 21 referenced in the preceding paragraph.”  To the contrary, this recitation has been amended.  Therefore, the previous office action did not reject this subject matter that was not present at the time.  
Applicant then describes Applicant’s understanding of a portion of Stauth, block argues multiple limitations of claim 21, and alleges “Specifically, the communication exchanges between the central server and the remote server, disclosed by Stauth at paragraphs 15, 16, 21, and 23-27 do not appear to involve updating a policy.  Furthermore, at least the cited paragraphs of Stauth make no reference to the use of a policy as part of the communication exchanges between the central server and the remote server.”  To the contrary, as previously explained, Stauth discloses a policy, “such as allowing access to APIs if the appropriate credential is presented, or policy for invalidating use of a single use string after use thereof, as examples”.  This was explained in the rejection and not argued by Applicant.  Indeed, even if the word policy were not used in Stauth, the policy of a single use string is still a policy.  This policy is updated by invalidating use of the single use string after use thereof.  This is merely 1 example of how Stauth discloses this subject matter.  Therefore, Stauth discloses the argued limitations in the following fashion:

 Modifying, based at least in part using the policy, an ability of the virtual computing resource of the first subset to use the first credential (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures; once credentials are presented, the VM is allowed to access APIs that it was not allowed to access before, invalidating one time use secret string, or the like, as examples);
Applicant then provides the same erroneous allegation that the previous office action somehow rejected the amended subject matter using Hoole.  As above, this is an erroneous allegation.  
Applicant then explains Applicant’s understanding of a portion of Hoole, block argues a large portion of claim 21, and alleges “Specifically, the group membership Hoole at paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, and 57, does not appear to include rules ‘conditioned based on the first credential distributed to the first subset of the plurality of virtual computing resources.’  Moreover, the cited portions of Hoole do not appear to disclose” the modifying limitation.  Applicant then alleges “Furthermore, at least the cited paragraphs of Hoole make no reference to considering credentials when referencing and using the transmission management rules.”  To the contrary, Hoole certainly discloses credentials, such as group membership information, authorizing information, or the like.  Furthermore, authorization is based upon group memberships and the authorizing information that proves authorizations.  Therefore, Hoole certainly discloses the argued limitations in the following fashion:
In response to detecting the event, updating a policy associated with the first subset of the plurality of virtual computing resources, the policy updated to include at least one updated action component comprising at least one action authorized to the virtual computing resource of the first subset of the plurality of virtual computing resources, authorization of the at least one action to the virtual computing resource conditioned based on the first credential distributed to the first subset of the plurality of virtual computing resources (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures; updating policies, adding rules, deleting rules, authorizing communications, de-authorizing communications, etc., as examples); and

Therefore, both Stauth and Hoole discloses the argued subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 21 has been amended to state “wherein the first subset of the plurality of virtual computing resources, excluding the virtual computing resource, is unaffected by the updated action component, and the second subset of the plurality of virtual computing resources retains an ability to use the second credential”.  The application as originally filed does not have basis for this subject matter.  Claims 22-27 are rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 24-26, 28, 30-37, and 39 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by Stauth (U.S. Patent Application Publication 2011/0197065) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Stauth in view of Hoole (U.S. Patent Application Publication 2007/0239987).
Regarding Claim 21,
Stauth discloses a computer implemented method for managing credentials comprising:
Distributing a first credential to a first subset of a plurality of virtual computing resources of a customer of a remote computing services provider (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures; distributing credential to an entity, such as one-time-use secret string in user data, credential information, file with credential information, or the like, as examples);
Distributing a second credential to a second subset of the plurality of virtual computing resources of the customer (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures; distributing credential to another entity, for example);
Detecting an event in association with a virtual computing resource of the first subset of the plurality of virtual computing resources 
In response to detecting the event, updating a policy associated with the first subset of the plurality of virtual computing resources, the policy updated to include at least one updated action component comprising at least one action authorized to the virtual computing resources of the first subset of the plurality of virtual computing resources, authorization of the at least one action to the virtual computing resource conditioned based on the first credential distributed to the first subset of the plurality of virtual computing resources (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures; policy, such as allowing access to APIs if the appropriate credential is presented, or policy for invalidating use of a single use string after use thereof, as examples); and
 Modifying, based at least in part using the policy, an ability of the virtual computing resource of the first subset to use the first credential (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures; once credentials are presented, the VM is allowed to access APIs that it was not allowed to access before, invalidating one time use secret string, or the like, as examples);
Wherein the first subset of the plurality of virtual computing resources, excluding the virtual computing resource, is unaffected by the updated action component, and the second subset of the plurality of virtual 
Hoole also discloses detecting an event in association with a virtual computing resource of the first subset of the plurality of virtual computing resources (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures; any event, such as receiving a message, checking a rule, finding a rule, no rule, negotiating, communicating, etc., as examples);
In response to detecting the event, updating a policy associated with the first subset of the plurality of virtual computing resources, the policy updated to include at least one updated action component comprising at least one action authorized to the virtual computing resource of the first subset of the plurality of virtual computing resources, authorization of the at least one action to the virtual computing resource conditioned based on the first credential distributed to the first subset of the plurality of virtual computing resources (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures; updating policies, adding rules, deleting rules, authorizing communications, de-authorizing communications, etc., as examples); and

Wherein the first subset of the plurality of virtual computing resources, excluding the virtual computing resource, is unaffected by the updated action component, and the second subset of the plurality of virtual computing resources retains an ability to use the second credential (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures; authorizing communications (which correspond to the API access communications of Stauth as seen, for example, in Paragraph 58) or not based on updated policies and rules, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the communication management techniques of Hoole into the authentication system of Stauth in order to allow for rules to be changed dynamically as necessary, to allow for authorization negotiations if no authorizations are present, to allow for rule expiration, thereby preventing stale rules from being maintained and used, and/or to increase security in the system.  

Stauth as modified by Hoole discloses the method of claim 21, in addition, Stauth discloses as a result of detecting the event, performing one or more operations including at least invalidating the first credential and rotating the first credential in association with the event to another credential (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures; invalidating credential, changing single use string to a credential, etc. for example); and
Hoole discloses as a result of detecting the event, performing one or more operations including at least invalidating the first credential and rotating the first credential in association with the event to another credential (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures; expiration, deletion, or the like of rules or the like, corresponding to credentials/authorizing information, for example).  
Regarding Claim 25,
Stauth as modified by Hoole discloses the method of claim 21, in addition, Stauth discloses that the first credential comprises first metadata about the first subset and the second credential comprises second metadata about the second subset (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures; any metadata, such as user data, credential file, instance ID, access key ID, or the like, as examples); and

Regarding Claim 26,
Stauth as modified by Hoole discloses the method of claim 25, in addition, Stauth discloses that the first subset and the second subset each comprise multiple virtual computing resources (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures); and
Hoole discloses that the first subset and the second subset each comprise multiple virtual computing resources (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures).  
Regarding Claim 28,
Stauth discloses one or more non-transitory computer-readable storage media storing thereon instructions executable by one or more processors of a computer system that, when executed by the one or more processors, cause the computer system to at least:
Distribute different credentials to each subset of a plurality of subsets of virtual computing resources of a customer of a remote 
Detect a security event of a virtual computing resource in a first subset of the plurality of subsets, the first subset comprising a plurality of virtual computing resource to which a first credential has been distributed (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures); and
Perform an operation to disable the ability of the virtual computing resources of the first subset to use the first credential according to an updated policy comprising at least one updated action associated with the first subset of the plurality of virtual computing resources, the at least one updated action updated to be unauthorized to the virtual computing resources of the first subset based on the first credential (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures);
Wherein the virtual computing resources of the first subset continue running subsequent to performing the operation and the virtual computing resources of a second subset retain use of a second credential (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures).  
Hoole also discloses detect a security event of a virtual computing resource in a first subset of the plurality of subsets, the first subset comprising a plurality of virtual computing resource to which a first 
Perform an operation to disable the ability of the virtual computing resources of the first subset to use the first credential according to an updated policy comprising at least one updated action associated with the first subset of the plurality of virtual computing resources, the at least one updated action updated to be unauthorized to the virtual computing resources of the first subset based on the first credential (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures); 
Wherein the virtual computing resources of the first subset continue running subsequent to performing the operation and the virtual computing resources of a second subset retain use of a second credential (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the communication management techniques of Hoole into the authentication system of Stauth in order to allow for rules to be changed dynamically as necessary, to allow for authorization negotiations if no authorizations are present, to allow for rule expiration, thereby preventing stale rules from being maintained and used, and/or to increase security in the system.  

Stauth as modified by Hoole discloses the medium of claim 28, in addition, Stauth discloses invalidate the first credential in response to the detection of the security event (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures); and
Hoole discloses invalidate the first credential in response to the detection of the security event (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures).  
Regarding Claim 31,
Stauth as modified by Hoole discloses the medium of claim 28, in addition, Stauth discloses rotate the first credential to another credential in response to the detection of the security event (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures); and
Hoole discloses rotate the first credential to another credential in response to the detection of the security event (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures).  
Regarding Claim 32,
Stauth as modified by Hoole discloses the medium of claim 28, in addition, Stauth discloses associate the first credential with metadata of the first subset (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures); and

Regarding Claim 33,
Stauth as modified by Hoole discloses the medium of claim 28, in addition, Stauth discloses detect the security event based at least in part on a determination that the first credential used in a request to access the virtual computing resources of the first subset has been unsuccessfully used (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures); and
Hoole discloses detect the security event based at least in part on a determination that the first credential used in a request to access the virtual computing resources of the first subset has been unsuccessfully used (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures).  
Regarding Claim 34,
Stauth as modified by Hoole discloses the medium of claim 28, in addition, Stauth discloses use a key with the first credential to perform authentication by a virtual computing resource of the first subset (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures).  
Regarding Claim 35,

One or more processors (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures);
Memory, including executable instructions that, when executed by the one or more processors, cause the computer system to (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures):
Distribute different credentials to each subset of a plurality of subsets of a set of virtual computing resources that are collectively under common control (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures);
Detect an event in connection with at least one virtual computing resource of a subset of the plurality of subsets, the at least one virtual computing resource being associated with corresponding credentials (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures);
In response to detecting the event, updating a policy associated with the at least one virtual computing resource of a subset of the plurality of subsets, the policy updated to include at least one update action component comprising at least one action associated with the at least one virtual computing resource of a subset of the plurality of subsets, the at least one action updated to be unauthorized to the at least one virtual 
In response to detection of the event, taking an action that allows at least one subset of the plurality of subsets to run with a modified ability, based at least in part on the policy, to use the corresponding credentials, the at least one subset comprising the at least one virtual computing resource (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures).  
Hoole also discloses one or more processors (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures);
Memory, including executable instructions that, when executed by the one or more processors, cause the computer system to (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures):
Detect an event in connection with at least one virtual computing resource of a subset of the plurality of subsets, the at least one virtual computing resource being associated with corresponding credentials (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures);
In response to detecting the event, updating a policy associated with the at least one virtual computing resource of a subset of the plurality 
In response to detection of the event, taking an action that allows at least one subset of the plurality of subsets to run with a modified ability, based at least in part on the policy, to use the corresponding credentials, the at least one subset  comprising the at least one virtual computing resource (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the communication management techniques of Hoole into the authentication system of Stauth in order to allow for rules to be changed dynamically as necessary, to allow for authorization negotiations if no authorizations are present, to allow for rule expiration, thereby preventing stale rules from being maintained and used, and/or to increase security in the system.  
Regarding Claim 36,
Stauth as modified by Hoole discloses the system of claim 35, in addition, Stauth discloses take a second action that invalidates the 
Hoole discloses take a second action that invalidates the corresponding credentials in response to detection of the event (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures).  
Regarding Claim 37,
Stauth as modified by Hoole discloses the system of claim 36, in addition, Stauth discloses take a second action that rotates the corresponding credentials to different credentials other than the corresponding credentials in response to detection of the event (Exemplary Citations: for example, Paragraphs 15, 16, 21, 23-29, and associated figures); and
Hoole discloses take a second action that rotates the corresponding credentials to different credentials other than the corresponding credentials in response to detection of the event (Exemplary Citations: for example, Abstract, Paragraphs 16-20, 23, 26, 30-32, 34-36, 38-44, 48-53, 55, 57, and associated figures).  
Regarding Claim 39,
Stauth as modified by Hoole discloses the system of claim 35, in addition, Stauth discloses detect the event in connection with at least one virtual computing resource when authentication using the corresponding 

Claims 22, 23, 27, 29, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stauth in view of Hoole and Zaitsev (U.S. Patent Application Publication 2012/0023579).
Regarding Claim 22,
Stauth as modified by Hoole does not explicitly disclose that the event comprises a data security breach of the first subset of the plurality of virtual computing resources.  
Zaitsev, however, discloses that the event comprises a data security breach of the first subset of the plurality of virtual computing resources (Exemplary Citations: for example, Paragraphs 13, 67, 70-78, and associated figures; web resource that is contaminated, hacked, malicious, unauthorized user access, planting of a malicious application, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the malware protection techniques of Zaitsev into the authentication system of Stauth as modified by Hoole in order to allow the system to scan for malicious components and accesses, to explicitly define scan parameters, to secure the system by use of black lists, and/or to increase security in the system.  
Regarding Claim 23,

Regarding Claim 27,
Stauth as modified by Hoole does not explicitly disclose that the event indicates that one or more unauthorized applications are loaded on a virtual computing resource of the first subset.  
Zaitsev, however, discloses that the event indicates that one or more unauthorized applications are loaded on a virtual computing resource of the first subset (Exemplary Citations: for example, Paragraphs 13, 67, 70-78, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the malware protection techniques of Zaitsev into the authentication system of Stauth as modified by Hoole in order to allow the system to scan for malicious components and accesses, to explicitly define scan parameters, to secure the system by use of black lists, and/or to increase security in the system.  
Regarding Claim 29,
Stauth as modified by Hoole does not explicitly disclose detect the security event when a data security breach of the first set of the plurality of subsets occurs.  

Regarding Claim 41,
Stauth as modified by Hoole does not explicitly disclose detect the event in connection with at least one virtual computing resource when a data security breach of the at least one virtual computing resource of the subset of the plurality of subsets occurs.  
Zaitsev, however, discloses detect the event in connection with at least one virtual computing resource when a data security breach of the at least one virtual computing resource of the subset of the plurality of subsets occurs (Exemplary Citations: for example, Paragraphs 13, 67, 70-78, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the malware protection techniques of Zaitsev into the authentication system of Stauth as modified by Hoole in order to allow the system to scan for malicious components and accesses, to explicitly define scan .  

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stauth in view of Hoole and Pravetz (U.S. Patent 8,220,035).
Regarding Claim 38,
Stauth as modified by Hoole does not explicitly disclose a public key cryptographic system interface configured to provide the different credentials.  
Pravetz, however, discloses a public key cryptographic system interface configured to provide the different credentials (Exemplary Citations: for example, Column 5, lines 47-57, Column 14, line 55 to Column 15, line 19 and associated figures; use of PKCS#12 to distribute credentials, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the PKCS based credential distribution techniques of Pravetz into the authentication system of Stauth as modified by Hoole in order to allow the system to use well-known cryptography based credential distribution techniques, to provide additional mechanisms by which to distribute credentials, ensure protection of credentials and other information, and/or to increase security in the system.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jeffrey D. Popham/Primary Examiner, Art Unit 2432